EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Randall C. Pyles on August 24, 2022 confirming agreement to the substance of proposed amendment discussed in earlier telephone interview of August 22, 2022 summarized in separate Interview Summary.  

The application has been amended as follows: 
18. (Currently Amended) An accessory assembly comprising: a housing defining a chamber to receive an accessory insert therein, the housing comprising a first wall and a second wall disposed between a first end and a second end, wherein the second end defines an opening of the chamber to receive the accessory insert, and wherein the second end comprises a first mounting arm extending from the first wall and a second mounting arm extending from the second wall, the first mounting arm and the second mounting arm each being shaped to extend over and couple to vertical portions of respective members of a ceiling grid, and wherein the first mounting arm and the second mounting arm are configured to be mounted to the vertical portions of two intersecting members of the ceiling grid.

19. (Cancelled).

Remarks:  The amendment above incorporates the limitation of former claim 19 indicated as not being taught by the prior art of record in section of Proposed Amendment of Interview Summary mailed August 26, 2022.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-12, 14-18, and 20 are allowed.  Claim 1 is allowed for having been amended to incorporate limitation of former claim 2 indicated to be allowable subject matter in items no. 21-23 on pages 6-7 in Non-Final Office Action of March 31, 2022.  Claims 3-11 are allowable for the reasons given in items no. 21, 22, and 24-28 on pages 6-7 in Non-Final Office Action of March 31, 2022 and because claims 3-11 collectively depend from claim 1.  Claim 12 is allowed for having been amended to incorporate limitation of former claim 13 indicated to be allowable subject matter in items no. 21, 22, and 29 on pages 6-7 in Non-Final Office Action of March 31, 2022.  Claims 14-17 are allowed for depending from claim 12 and for reasons given in items no. 21, 22, 30 and 31 on pages 6-8 in Non-Final Office Action of March 31, 2022.  Claim 18 is allowed for incorporating the limitation of former claim 19 which the prior art of record does not teach, namely, an accessory assembly comprising the first mounting arm and the second mounting arm configured to be mounted to the vertical portions of two intersecting members of the ceiling grid.  Claim 20 is allowed for depending from claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-W 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

August 25, 2022
AC